DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-4, 6-11, and 13-19 is/are pending.  Claim(s) 3-4, 13-14, and 17-19 is/are withdrawn.  Claim(s) 5 and 12 is/are canceled.
Election/Restrictions
New claims 17-18 are withdrawn.  Claim 17 is drawn to non-elected Species 2. Claim 18 is drawn to non-elected Species 4-1.  Claim 19 is drawn to non-elected Species 4-4 and 4-5.

Response to Arguments
Applicant’s arguments, filed 4/25/2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1, 6, 11, and 15 has/have been withdrawn due to the Applicant’s amendments.
Applicant’s arguments, filed 4/25/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 1-2, 5-11, and 15 has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited support rods of Roeder do not meet the definition of “fixed” because they are removable.  The Examiner notes “fixed” is defined as “fastened securely into position” (Google Define).  The cited support rods are fastened securely in the cited configuration and therefore are “fixed”.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the support rods are fixed to the covering in a manner such that they cannot be removed/moved; they are irreversibly fixed; they are permanently connected to the covering) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Product By Process
The Examiner recognizes claim 7 as a "product-by-process" claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
As a product claim, Examiner has determined the claim 7 requires stent graft to comprise the following structural elements: support rods fixed to the covering.  
In the prior art rejection in this Office action, Examiner considers claim 7 to be met when a reference teaches these structural limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 9-11, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder, et al (Roeder) (US 2013/0116773 A1).
Regarding Claim 1, Roeder teaches a staged release aortic stent graft (e.g. Figures 19-20; for the aorta, [0037]), comprising: and
a tubular covering (graft material, #14, seen in Figure 1);
annular support frames on the tubular covering (e.g. Figure 1, #s 16); 
wherein the stent graft further comprises a plurality of axially arranged support rods (e.g. Figures 19-20, #s 376a/b) and a plurality of connectors (e.g. Figures 19-20, #s 60) for a release guide wire to pass through (as the connectors are open rings, a guide wire can pass through each), and 
wherein the support rods are fixed with spacing at least at a proximal end of the covering along a circumferential direction of the covering (e.g. Figures 19-20), and the connectors are arranged on the support rods or on part of the covering around the support rods (e.g. Figures 19-20).

Regarding Claim 2, each connector is a closed-loop structure for the release guide wire to pass through or wind around (e.g. Figures 19-20; [0048], Figures 5-7). 
Regarding Claim 6, the support rods are fixed on an inner lumen wall surface of the covering (as broadly claimed, the support rods are on (top of) the inner lumen wall surface as they are on the device; the claim does not require the rods be in contact with the inner lumen wall surface or be radially inward of the inner lumen wall surface). 
Regarding Claim 7, the rods are fixed by sewing (e.g. Figures 19-20, 5-7, [0049]).
Regarding Claim 9, the support rods are parallel to a central axis (e.g. Figures 19-20). 
Regarding Claim 10, the stent graft is a tubular structure extending with an equal diameter (e.g. Figures 19-20, each end has an equal diameter along a given end portion; as broadly claimed, there is a requirement that the entire length of the stent graft have a single diameter). 
Regarding Claim 11, there is a fenestration (e.g. Figure 20, #38) for arranging branch stents or branch blood vessels (e.g. [0061]) is arranged at a proximal end of the stent graft (e.g. Figure 20), and the connectors arranged at both sides of the fenestration (e.g. Figures 19-20).
Regarding Claim 15, the limitations of claim 15 are discussed supra for claim 6.
Regarding Claim 16, there are at least two fenestrations for arranging branch stents or branch blood vessels are arranged between two of the support rods (e.g. Figure 19, #s 12a/b, [0061]) and centerlines of the at least two fenestrations are on the same axis (e.g. Figure 19, there is an axis that passes, horizontally as shown, through the two fenestrations’ centers).  

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder, et al (Roeder) (US 2013/0116773 A1) as discussed supra and further in view of Besselink (US 2002/0077692 A1).
Regarding Claim 8, Roeder teaches there is at least one fixing point for fixed connection with the covering is arranged on each of the support rods (each point along the length of the support rods is a point that is fixed when in the configuration of Figures 5-6 as discussed supra).
Roeder discloses the invention substantially as claimed but fails to teach the each of the at least one fixing point{s} is a connection hole or an opening slot with an opening arranged on each of the rods.
Besselink teaches a guide wire that is hollow (e.g. [0014]).
Besselink and Roeder are concerned with the same field of endeavor as the claimed invention, namely stent grafts having delivery including using a wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roeder such that the support rods are hollow as taught by Besselink in order to provide an additional lumen for additional wires (e.g. Besselink, [0014]), such that the fixing point(s) are holes/slots with an opening on each rod.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        7/16/2022